                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


DWIGHT MILLER,                                   )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )              Case No. 1:15-cv-01281-STA-egb
                                                 )
KEVIN GENOVESE,                                  )
                                                 )
       Respondent.                               )


        ORDER DIRECTING PARTIES TO SUBMIT ADDITIONAL BRIEFING


       Before the Court is Dwight Miller’s pro se habeas corpus petition (the “Petition”), filed

pursuant to 28 U.S.C. § 2254. (ECF No. 1.) In Claim 52 of the Petition, Miller asserts that the

state appellate court unreasonably determined that the admission of Katherine Blackwell’s prior

testimony at the second trial did not violate his constitutional right of confrontation. (ECF No. 1

at 28; ECF No. 1-3 at 58.) In his answer, Respondent argues that the claim is without merit. (ECF

No. 23 at 48.) Because neither party addressed the controlling test announced in Crawford v.

Washington, 541 U.S. 36 (2004), both parties shall submit additional briefing on Claim 52, not to

exceed four (4) pages. Petitioner’s supplemental brief is due no later than twenty-eight (28) days

from entry of this order, and Respondent’s supplemental brief shall be filed no later than twenty-

eight (28) days after Petitioner’s brief is received and docketed by the Clerk of Court.

       IT IS SO ORDERED.


                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: March 19, 2019



                                                 1
